DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,892,299 (hereafter ‘299). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 9, 11, 13 and 16: All limitations of claims 1, 9, 11, 13 and 16 are recited verbatim in claims 1, 6, 8, 10 and 13 of ‘299, respectively, except for “wherein the magneto-resistive material is a colossal magneto-resistive material”. Therefore, claims 1, 6, 8, 10 and 13 of ‘299 anticipate claims 1, 9, 11, 13 and 16.

Claim 2: All limitations of claim 2 are recited verbatim in claim 3 of ‘299.

Claim 3: All limitations of claim 3 are recited verbatim in claim 4 of ‘299.

Claim 4: All limitations of claim 4 are recited verbatim in claim 5 of ‘299.

Claim 10: All limitations of claim 10 are recited verbatim in claim 7 of ‘299.

Claim 12: All limitations of claim 12 are recited verbatim in claim 9 of ‘299.

Claim 14: All limitations of claim 14 are recited verbatim in claim 11 of ‘299.

Claim 15: All limitations of claim 15 are recited verbatim in claim 12 of ‘299.

Claim 17: All limitations of claim 17 are recited verbatim in claim 14 of ‘299.

Claim 18: All limitations of claim 18 are recited verbatim in claim 15 of ‘299.

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,299 (hereafter ‘299) in view of Chan et al. (U.S. Patent 10,090,466, hereafter Chan).
Claim 5: Claim 1 of ‘299 teaches a magneto-resistive material (line 5). Claim 1 of ‘299 does not specifically teach that the magneto-resistive material is a Weyl semimetal. Chan teaches a Weyl semimetal as a magneto-resistive material (column 2 lines 20-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Weyl semimetal taught in Chan to produce a photocurrent in response to incident radiation (column 2 lines 9-16).

Claim 6: The combined circuit further teaches that the Weyl-semimetal is selected from the group consisting of: WP2, MoP2 and WTe2 (column 2 lines 29-31 of Chan).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,299 (hereafter ‘299).
Claim 7: Claim 1 of ‘299 teaches an electrically conductive material (lines 11-12). Claim 1 of ‘299 does not specifically teach that the electrically conductive material is a metal. However, it was well-known to a person of ordinary skill in the art before the effective filing date of the claimed invention to use metal as an electrically conductive material. An official notice of the foregoing fact is hereby taken. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal as an electrically conductive material as a well-known equivalent within the level of ordinary skill in the art.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,299 (hereafter ‘299) in view of Higo et al. (U.S. Patent 9,025,362, hereafter Higo).
Claim 8: Claim 1 of ‘299 teaches an insulating material (line 15). Claim 1 of ‘299 does not specifically teach that the insulating material is an oxide or nitride. Higo teaches an oxide or nitride as an insulating material (column 9 lines 64-67 and column 10 lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an oxide or a nitride as taught by Higo as an insulating material to electrically insulate the channel (column 9 lines 64-67 and column 10 lines 1-4).

Allowable Subject Matter
Claims 1-18 would be allowable if the nonstatutory double patenting rejections are resolved by the filing of a proper terminal disclaimer.
The prior art does not fairly teach or suggest “a channel comprising a magneto-resistive material, the channel being arranged between the first and second electrode and electrically coupled to the first and second electrode” and “a control layer comprising electrically conductive material, the control layer being arranged between the third and the fourth electrode and electrically coupled to the third and fourth electrode” in combination with the limitations of claims 1, 9, 11, 13 and 16 for the reasons stated in Applicant’s remarks dated May 15, 2022. Claims 2-8, 10, 12, 14, 15 and 17-20 are allowed merely for being dependent from claims 1, 9, 11, 13 and 16.

Response to Arguments
Applicant’s arguments filed May 15, 2022 with respect to claims 1-18 have been fully considered and are persuasive.  The rejections of claims 1-18 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/RYAN JOHNSON/Primary Examiner, Art Unit 2849